Exhibit 10.16
AMENDMENT NO. 4
TO THE
WITNESS SYSTEMS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
THIS AMENDMENT NO. 4 TO THE WITNESS SYSTEMS, INC. AMENDED AND RESTATED STOCK
INCENTIVE PLAN (this “Amendment”) is made effective as of the 23rd day of
December 2008, by Verint Systems Inc., a Delaware corporation (the “Company”).
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interest of the Company to amend the Witness Systems, Inc. Amended and
Restated Stock Incentive Plan (as amended and restated, the “Plan”), to make
technical changes to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”);
WHEREAS, the Board of Directors of the Company has determined that this
Amendment may be made without stockholder approval;
NOW, THEREFORE, the Plan is hereby amended as follows:

1.   Section 2.10(a) of the Plan is amended by replacing the following “(or the
mean of the closing bid and asked prices, if no sales were reported)” with the
following words “, or if no closing sales price was reported on that date, the
closing sale price on the immediately preceding trading date”.   2.  
Section 2.10(b) of the Plan is replaced in its entirety with the following:    
  If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, or if no
closing sales price was reported on that date, the closing sale price on the
immediately preceding trading date.   3.   Section 7.2(a) is amended by
replacing the following words in the third sentence “shall be no less than the
minimum price required by applicable state law, or by the Company’s governing
instrument, or $0.01, whichever price is greater” with the following words
“shall not be less than the Fair Market Value of the Common Stock on the date of
the grant”.   4.   Section 7.2(d) is amended by replacing the following words in
the first sentence “; provided, however, that subsequent to the grant of an
Option, the Board at any time before complete termination of such Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part.” with the following words “. The Board, at any time before complete
termination of such Option, may accelerate the time or times at which such
Option may be exercised in whole or in part; provided, however, if the Option is
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), such Option will be vested and delivered
in accordance with prior distribution election in compliance with
Section 409A.”.

 

 



--------------------------------------------------------------------------------



 



5.   Section 7.3(b) of the Plan is amended by replacing the following words “;
provided, however, that subsequent to the grant of a Stock Appreciation Right,
the Board, at any time before complete termination of such Stock Appreciation
Right, may accelerate the time or times at which such Stock Appreciation Right
may be exercised in whole or in part.” with the following words “. The Board, at
any time before complete termination of such Stock Appreciation Right, may
accelerate the time or times at which such Stock Appreciation Right may be
exercised in whole or in part; provided, however, if the Stock Appreciation
Right is considered deferred compensation under Section 409A, such Stock
Appreciation Right will be vested and delivered in accordance with prior
distribution election in compliance with Section 409A.”.   6.   Section 7.4 of
the Plan is amended by replacing the following words in the second sentence “The
Board shall have the power to permit, in its discretion, an acceleration of the
expiration of the applicable restriction period with respect to any part or all
of the Shares awarded to a Participant” with the following words “The Board may,
in its sole discretion, modify or accelerate the vesting and delivery of the
Shares awarded to a Participant; provided, however, if the Restricted Stock
Award is subject to prior distribution elections, such Restricted Stock Award
will be vested and delivered in accordance with the applicable distribution
election in compliance with Section 409A”.   7.   Section 7.5 of the Plan is
amended by replacing the fourth paragraph of Section 7.5 in its entirety with
the following:       Amounts equal to any dividends declared with respect to the
number of shares of Common Stock covered by a Restricted Stock Unit Award will
be paid at the same time as the underlying Restricted Stock Unit Award.   8.  
Section 7.5 of the Plan is amended by replacing the following words in the sixth
paragraph “The Board shall have the power to permit, in its discretion, an
acceleration of the vesting period with respect to any part or all of the
Restricted Stock Unit Award” with the following words “The Board shall have the
power to permit, in its discretion, an acceleration of the vesting period with
respect to any part or all of the Restricted Stock Unit Award; provided,
however, if the Restricted Stock Unit Award is subject to prior distribution
elections, such Restricted Stock Unit Award will be paid in accordance with the
applicable distribution election in compliance with Section 409A”.

 

- 2 -



--------------------------------------------------------------------------------



 



9.   The following is added at the end of Section 12:       Notwithstanding any
provision of this Plan to the contrary, to the extent an award shall be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of a
one of the above mentioned events and such above mentioned events are not
described by Section 409A(a)(2)(A)(v) of the Code, then any resulting payment
permitted by this Section that would be considered deferred compensation under
Section 409A will instead be made to the Participant on the 30th day following
the earliest of (A) the Participant’s “separation from service” with the Company
(determined in accordance with Section 409A), (B) the date payment would have
otherwise been made in the absence of any provisions in this Plan to the
contrary (provided such date is permissible under Section 409A), or (C) the
Participant’s death.   10.   A new Section 14.6 is added to the Plan as follows:

  14.6   Compliance with Section 409A.

    A. It is the intention that any amounts payable under this Plan comply with
the provisions of Section 409A so as not to subject any Participant to the
payment of the additional tax, interest and any tax penalty which may be imposed
under Section 409A. In furtherance thereof, to the extent that any provision
hereof would result in any Participant being subject to payment of the
additional tax, interest and tax penalty under Section 409A, the Company and the
Participant agree to amend this Plan in order to bring this Plan into compliance
with Section 409A; without materially changing the economic value of the
arrangements under this Plan to the Company or any Participant; and thereafter
the Company and any Participant interpret its provisions in a manner that
complies with Section 409A. Notwithstanding the foregoing, no particular tax
result for any Participant with respect to any income recognized by the
Participant in connection with this Plan is guaranteed.       B. Notwithstanding
any provisions of this Plan to the contrary, if the Participant is a “specified
employee” (within the meaning of Section 409A and determined pursuant to
policies adopted by the Company) at the time of his or her separation from
service and if any portion of the payments or benefits to be received by the
Participant upon separation from service would be considered deferred
compensation under Section 409A, amounts that would otherwise be payable
pursuant to this Plan during the six-month period immediately following the
Participant’s separation from service and benefits that would otherwise be
provided pursuant to this Plan during the six-month period immediately following
the Participant’s separation from service will instead be paid or made available
on the earlier of (i) the first day of the seventh month following the date of
the Participant’s “separation from service” (within the meaning of Section 409A)
and (ii) the Participant’s death.

Except as specifically amended by this Amendment, the Plan shall remain in full
force and effect in accordance with its terms.

 

- 3 -